Title: To James Madison from Vincent Gray, 29 October 1803
From: Gray, Vincent
To: Madison, James


					
						Sir,
						Havana 29th. October 1803.
					
						Enclosed you have my accounts up to the last Day of September, together with a return of the American vessels that have entered and departed the Port of Havana, since the last Law placing some power in the hands of American Agents in Foreign Ports, Came to hand.  Also a Monthly return of vessels purchased in this Port, by, and for account of Citizens of the United States; which in time of War are always most liable to suspician and detention.
						I will thank you to cause my accounts to be settled with your Department as soon as convenient, as I wish to draw for the balance that may be due to me, in the course of November next.
						The remarks I have made on the vouchers herewith will I presume fully explain the nature of each charge.  I am Sir, Very respectfully yr Mo. Obt. Serv.
					
						Vincent Gray
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
